Luke, J".
1. The fact that an indictment for burglary designated the offense as “misdemeanor” affords no cause for a new trial. The misnomer was not brought to the attention of the court prior to the entry of the defendant’s plea of not guilty, and throughout all the subsequent proceedings the court properly treated the offense as a felony. Camp v. State, 3 Ga. 419; Camp v. State, 25 Ga. 689 (3) ; O’Halloran v. State, 31 Ga. 206; Disharon v. State, 95 Ga. 351 (22 S. E. 698); Alexander v. State, 122 Ga. 174 (50 S. E. 50) ; Lipham v. State, 125 Ga. 52 (53 S. E. 817, 114 Am. St. R. 181, 5 Ann. Cas. 66).
2. A smokehouse within 65 feet of the owner’s dwelling house and used by him as an outhouse and place for storing meat is among the buildings referred to in section 146 of the Penal Code (1910), defining the offense of burglary, regardless of whether the smokehouse is within the same inelosure as the dwelling. Bryant v. State, 60 Ga. 358; Parks v. State, 22 Ga. App. 621 (96 S. E. 1050).
3. The charge was sufficiently full and fair, and the record discloses no reversible error.

Judgment affirmed.


Broyles, G. J., and Bloodworih, J., eoneur.